Case 1:21-cv-00378-PLM-PJG ECF No. 32, PageID.144 Filed 09/07/21 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

METROPOLITAN LIFE INSURANCE
COMPANY,
                                                Case No. 1:21-cv-378
      Plaintiff,
                                                Hon. PAUL L. MALONEY
v.

JASON WHITE, LANGSTON BROWN,
and PATRICE BROWN,

      Defendants.


                         STIPULATED JUDGMENT

     On the stipulation of Plaintiff Metropolitan Life Insurance Company

(“MetLife”) and Defendants Jason White and Langston Brown, and the Court

being fully advised on the premises, it is ORDERED AND ADJUDGED THAT:

     1.     MetLife shall pay to Defendant Jason White the life insurance benefits

     (the “Benefits”) payable upon the death of Armie Brown (“Decedent”), who

     was a participant in the General Motors Corporation employee welfare

     benefit plan (“the Plan”). The Benefits consist of Basic Life Coverage in the

     amount of $25,253.00 and Optional Life Coverage in the amount of

     $50,000.00, plus any applicable interest, if any. The Benefits shall be paid

     within fourteen (14) business days of the date of this Judgment.
Case 1:21-cv-00378-PLM-PJG ECF No. 32, PageID.145 Filed 09/07/21 Page 2 of 3




      2.     MetLife, General Motors Corporation and the Plan are discharged

      from further liability with respect to, affecting or in any way arising out of or

      relating to the payment of the Benefits at issue.

      3.     Interpleader Defendants Jason White, Langston Brown and Patrice

      Brown are permanently enjoined from instituting or prosecuting any other

      proceeding, action, arbitration, or lawsuit against MetLife, General Motors

      Corporation and the Plan, or any of their predecessors, successors, parent

      companies, or subsidiaries, with respect to the Benefits, as well as any and

      all claims that were or could have been raised in this action against MetLife,

      General Motors Corporation, or the Plan.

      4.     Any person not yet joined as a party to this action who may make a

      claim for, or be claim to be entitled to, the Benefits is joined and subject to

      Paragraph 3 above.

      This is a final order and closes the case, with prejudice, with each party

bearing its own fees and costs.

      IT IS SO ORDERED.



Dated: September 7, 2021                       /s/ Paul L. Maloney
                                              Hon. Paul L. Maloney
                                              United States District Judge




                                          2
Case 1:21-cv-00378-PLM-PJG ECF No. 32, PageID.146 Filed 09/07/21 Page 3 of 3




Stipulated to as to form and for immediate entry:


BODMAN PLC


By: V0LFKHOOH7KXUEHU&]DSVNL

Michelle Thurber Czapski (P47267)            Jason White, Defendant, pro se
Gordon J. Kangas (P80773)
201 W. Big Beaver Road, Suite 500
Troy, Michigan 48084
(248)743-6000
mczapski@bodmanlaw.com
gkangas@bodmanlaw.com
Attorneys for Plaintiff




                                             Langston Brown, Defendant pro se




                                         3
